PER CURIAM.
The District Court of Appeal, Third District, certified to this Court that its decision in the instant case, reported at 232 So.2d 753 (3rd D.C.A.Fla.1970),
“‘[P]asses upon a question * * * of great public interest’ in that it construes the meaning of the term ‘substantially completed’ as used in § 193.11 (4) Fla.Stat. [F.S.A.] and therefore affects the collection of taxes in this state.”
After consideration of the arguments, briefs and the record presented in this cause, we conclude that the District Court’s opinion correctly interprets the applicable law and properly construes the meaning of the term “substantially completed” in light of the facts in the case.
The writ is discharged.
It is so ordered.
ERVIN, C. J., and DREW, THORNAL, CARLTON and ADKINS, JJ., concur.